NOTICE OF ALLOWANCE
Status of Claims
Claims 1, 8, and 15 are currently amended as of 01/21/2022.
Claims 7, 14, and 20 have been canceled.
Claims 1-6, 8-13, and 15-19 are currently pending and allowable as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Examiner Notes that Examiner has amended the title to “METHOD, SYSTEM, AND MEDIA FOR MANAGEMENT AND ORGANIZATION OF PERSONAL PROPERTY” as authorized by MPEP 606.01. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Field-Darragh et al. (US 2014/0279294) disclosing an inventory platform to access inventory data such as location, owner, dimensions, unique identifier, a request to transfer one or more items to an off-premises storage location by providing scheduling options and collection instructions, and a machine vision system to identify items and provide additional information. See Field-Darragh at least paragraph [0003], [0006], [0020]-[0021], [0050]-[0053], [0055], [0060], [0071]-[0072]. Another piece of pertinent prior art is Khedouri et al. (US 2008/0160909) disclosing user requiring a device to only download content using wifi network as opposed to cellular network. See Khedouri at least paragraph [0058], [0074], [0079]-[0087]. Another piece of pertinent prior art is Divakaran et al. (US 2016/00063734) disclosing using machine learning algorithms for feature recognition. See Divakaran at least paragraph [0002], [0019]. Another piece of pertinent prior art is Chan et al. (US 2014/0304116) disclosing obtaining location information thru GPS data and using context data about location such as time zone. See Chan at least paragraph [0030]. Another piece of pertinent prior art is NPL: “Implementing Inventory Transparency to Temporary Storage Locations” (KÄRKKÄINEN, M., ALA-RISKU, T., FRÄMLING, K., COLLIN, J. and HOLMSTRÖM, J., Implementing Inventory Transparency to Temporary Storage Locations: a solution design experiment in project business, 2010, International Journal of Managing Projects in Business, 3(2), pp. 292-306.) disclosing implementing tracking based inventory management in storage locations by monitoring delivery of items. See pages 292-306. However, neither Field-Darragh, Khedouri, Divakaran, Chan, “Implementing Inventory Transparency to Temporary Storage Locations”, nor any other references expressly provide for the claims of the instant application having incorporated allowable subject matter that was not fairly taught by prior art, either individually or in combination and therefore is deemed allowable.
With respect to 35 USC 101, the Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements (including “a network using a network computer that includes one or more processors”, “text based media format to one or more available cellular networks…image or audio based media format to one or more available wifi networks”, “wherein a machine vision system and machine learning based classifiers and models are employed…”, and “employing geolocation information provided by a GPS device on a client computer to modify a visual presentation of a client application and one or more of a database, a user interface, an internal process, or a report based on a location of the client computer”), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of managing personal inventory at off-premises storage locations over a network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625